Citation Nr: 1516419	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from September 1998 to January 1999 and from February 2003 to January 2004, and served in the United States Army Reserve until September 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from May 16, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination in March 2011.  

As it has been over four years since the Veteran was last examined by VA, an updated examination to determine the current severity and all manifestations of his service-connected PTSD is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Additionally, updated medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Durham, dated since October 2009, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated since October 2009.  

2. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination, and all findings reported in detail.

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

